Exhibit 10.4

NON-EMPLOYEE DIRECTOR

STOCK OPTION AGREEMENT

[Date]

[NAME] (“Grantee”)

[ADDRESS]

[ADDRESS]

Dear                     :

Adolor Corporation, a Delaware corporation (the “Company”), and the Grantee
hereby enter into this Stock Option Agreement (the “Agreement”), effective as of
[DATE] (the “Grant Date”).

All capitalized terms used but not defined herein shall have the meaning
ascribed to such terms in the Adolor Corporation 2003 Stock Based Incentive
Compensation Plan, as amended and restated (the “Plan”).

 

1. Grant of Option.

Pursuant to the terms and conditions set forth in this Agreement and the Plan,
the Company hereby grants (“Grant”) to Grantee, as of the Grant date, a
Non-Qualified Option (the “Option”) to purchase              shares (the
“Shares”) of common stock of the Company, $0.0001 par value (“Common Stock”), at
an exercise price of $             per share.

This Grant shall become null and void unless Grantee shall accept these terms
and conditions by executing this Agreement below and returning it to the
Company’s Finance Department. By accepting the Grant, Grantee agrees to be bound
by the terms of the Plan and this Agreement and further agrees that all of the
decisions and determinations of the Committee (as defined in the Plan) with
respect to the Deferred Stock shall be final and binding. The Company will not
issue certificates for any portion of the Shares until all of the restrictions
on that portion of the Shares have lapsed.

Unless sooner terminated in accordance with the provisions of the Plan or this
Agreement, this Option will terminate at the close of business on [EXPIRATION
DATE] (the “Expiration Date”).

 

2. Option Nontransferable.

This Option is not transferable or assignable by the Grantee other than by will
or by the laws of descent and distribution, and during the lifetime of the
Grantee, this Option is exercisable only by the Grantee. Upon the death of the
Grantee, the Person to whom the rights under this Option have passed by will or
by the laws of descent and distribution may exercise this Option only in
accordance with this Agreement and the provisions of the Plan.

 

3. Vesting and Exercise of Option.

The Option shall vest and be fully exercisable on [ONE YEAR FOLLOWING GRANT
DATE]; provided, however, that if prior to [ONE YEAR FOLLOWING GRANT DATE] the
Grantee ceases to be a member of the Board of Directors of the Company (the
“Board”) for any reason other than for cause, the vesting of the Option shall
accelerate so that the Option becomes immediately exercisable with respect to
one twelfth (1/12) of the Shares underlying the Option for each full month that
has elapsed between the Grant Date and the date the Grantee ceases to be a
member of the Board.



--------------------------------------------------------------------------------

Grantee may elect at any time while a member of the Board to exercise in full
the Shares subject to this Option prior to the vesting of the Option. Any such
shares purchased prior to their vesting: (i) shall vest in accordance with the
vesting schedule otherwise applicable to the Option; and (ii) shall be subject
to a repurchase right in favor of the Company in the event of a termination of
service as set forth in Section 8 of the Plan (a “Termination Event”). The
repurchase right of the Company shall be for any unvested shares and shall be at
a price equal to the lesser of (x) the exercise price of such shares, or (y) the
Fair Market Value of such shares on the date of repurchase, which right must be
exercised by the Company within 90 days of the Termination Event; provided that
if the Company does not exercise such repurchase right within such 90-day
period, the Option shall become fully and immediately vested.

The option price of the shares of Common Stock issuable upon the exercise of the
Option shall be paid: (i) in full in cash at the time of the exercise, (ii) with
the consent of the Committee, in whole or in part in common stock held by the
Holder for at least six months valued at Fair Market Value (as defined in the
Plan) on the date of exercise, or (iii) if approved by the Committee in its
discretion, by assigning to the Company a sufficient amount of the proceeds from
the sale of shares of Common Stock to be acquired pursuant to such exercise and
instructing the broker or selling agent to pay that amount to the Company, which
amount shall be paid in cash to the Company on the date such shares of Common
Stock are issued to the Grantee. With the consent of the Committee, payment upon
the exercise of this Option may be made in whole or in part by Restricted Stock
that has been held by the Grantee for at least six months (based on the fair
market value of the Restricted Stock on the date the Option is exercised, as
determined by the Committee). In such case, the Common Stock to which the Option
relates shall be subject to the same forfeiture restrictions originally imposed
on the Restricted Stock exchanged therefor.

 

4. Termination of Director Status.

(a) Should Grantee’s service as a member of the Board terminate for any reason
(other than Disability, Death or cause), this Option may be exercised (to the
extent such Option was exercisable at the time of termination) for a period of
90 days from the date of such termination or until the Expiration Date,
whichever period is shorter.

(b) Disability. Should the Grantee’s service as a member of the Board terminate
by reason of Disability, this Option may be exercised (to the extent such Option
was exercisable at the time of termination) for a period of 12 months from the
date of such termination or until the Expiration Date, whichever period is
shorter.

(c) Death. Should the Grantee die while a member of the Board, this Option may
be exercised (to the extent such Option was exercisable at the time of death)
by, where appropriate, the Grantee’s transferee or legal representative, for a
period of 12 months from the date of death or until the Expiration Date,
whichever period is shorter.

(d) Cause. Should the Grantee’s service as a member of the Board be terminated
for cause (including, but not limited to, any act of dishonesty, unethical
conduct, willful misconduct, fraud or embezzlement, or any unauthorized
disclosure of confidential information or trade secrets), any unexercised
portion of this Option will immediately terminate and cease to be exercisable on
the date of such termination.

(e) Continuation of Service. Notwithstanding anything to the contrary in this
Agreement, Grantee’s cessation of service as a member of the Board (other than
for cause) shall not be treated as a termination under this Agreement if the
Grantee continues without interruption to serve the Company thereafter in a
material manner in one (or more) capacities (e.g., service as an employee or
consultant), as determined by the Committee in its sole discretion.

 

- 2 -



--------------------------------------------------------------------------------

5. Privilege of Stock Ownership.

Until the Option has been exercised and such Shares acquired upon exercise are
fully vested, Grantee shall not have any rights to vote the Shares or the right
to receive any cash or other dividends declared thereon.

 

6. Certain Corporation Transactions.

The provisions of the Plan applicable to a Change of Control (as defined in the
Plan) shall apply to this Option and, in the event of a Change of Control, this
Option shall fully vest.

 

7. Withholding.

The Grantee hereby agrees to make appropriate arrangements with the Company for
the satisfaction of any federal, state or local income tax withholding
requirements applicable to the exercise of this Option.

 

8. Compliance with Laws and Regulations.

(a) The obligations of the Company to deliver the Shares pursuant to this Option
shall be subject to the condition that if at any time the Committee shall
determine, in its discretion, that the listing, registration or qualification of
the Shares upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental regulatory body is necessary or
desirable as a condition of, or in connection with, the issuance of such Shares,
the Shares may not be issued in whole or in part unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Committee. The issuance of
Shares to Grantee upon exercise of this Option is subject to applicable taxes
and other laws or regulations of the United States or any state having
jurisdiction thereof.

(b) In connection with this Grant, Grantee will execute and deliver to the
Company such representations in writing as may be requested by the Company so
that it may comply with the applicable requirements of federal and state
securities laws.

(c) Grantee agrees to be bound by the Company’s policies regarding the transfer
of shares of the Company’s Common Stock and understands that there may be
certain times during the year in which Grantee will be prohibited from selling,
transferring, pledging, donating, assigning, mortgaging, hypothecating or
encumbering the Shares after the applicable restrictions have lapsed.

 

9. Liability of Company.

(a) If as of the Grant Date the Shares exceed the number of shares that may
without stockholder approval be issued under the Plan, then this Option will be
void with respect to such excess shares unless stockholder approval of an
amendment sufficiently increasing the number of shares issuable under the Plan
is obtained in accordance with the provisions of the Plan.

(b) The inability of the Company to obtain approval from any regulatory body
having authority deemed by the Company to be necessary to the lawful issuance
and sale of any Shares pursuant to this Option will relieve the Company of any
liability with respect to the non-issuance or sale of the Shares as to which
such approval is not obtained.

 

10. No Employment Contract.

Nothing herein or in the Plan confers upon Grantee any right to continue in the
employ or service of the Company (or any subsidiary) as a member of the Board or
otherwise or interferes with or restricts in any way the rights of the Company
(or any subsidiary), which are hereby expressly reserved, to discharge Grantee
at any time for any reason or no reason, with or without cause. Except to the
extent the terms of

 

- 3 -



--------------------------------------------------------------------------------

any employment or service contract between the Company (or any subsidiary) and
Grantee may expressly provide otherwise, neither the Company nor any of its
subsidiaries is under any obligation to continue the employment or service of
Grantee for any period of specified duration.

 

11. Notices.

Any notice required to be given or delivered to the Company under the terms
herein will be in writing and addressed to the Company, Attention: Finance, at
its corporate office at 700 Pennsylvania Drive, Exton, Pennsylvania 19341. Any
notice required to be given or delivered to Grantee will be in writing and
addressed to Grantee at the address provided above or such other address
provided in writing by Grantee to the Company. All notices will be deemed to
have been given or delivered upon personal delivery or upon deposit in the U.S.
mail, postage prepaid and properly addressed to the party to be notified.

 

12. Assignment.

The rights and protections of the Company hereunder shall extend to any
successors or assigns of the Company and to the Company’s parents, subsidiaries,
and affiliates. This Grant may be assigned by the Company without Grantee’s
consent.

 

13. Applicable Law.

The validity, construction, interpretation and effect of this instrument shall
be governed by and construed in accordance with the laws of the State of
Delaware, without giving effect to the conflicts of laws provisions hereof.

 

14. Construction.

(a) These terms and conditions and the Grant evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the express terms and provisions of the Plan, which terms are incorporated
herein.

(b) This Grant is subject to interpretations, regulations and determinations
concerning the Plan established from time to time by the Committee in accordance
with the provisions of the Plan, including, but not limited to, provisions
pertaining to (i) rights and obligations with respect to withholding taxes,
(ii) the registration, qualification or listing of the shares, (iii) changes in
capitalization of the Company, and (iv) other requirements of applicable
law. The Committee shall have authority to interpret and construe the Grant
pursuant to the terms of the Plan, and all decisions of the Committee with
respect to any question or issue arising under the Plan or these terms and
conditions will be conclusive and binding on all persons having an interest in
this Grant.

 

15. Documents.

By signing below, you agree to be bound by the applicable terms of the Plan and
acknowledge that following document have been made available to you: the Plan,
the Summary of the Adolor Corporation 2003 Stock-Based Incentive Compensation
Plan and the Adolor Corporation Form 10-K for Fiscal Year Ended December 31,
2008.

[SIGNATURE PAGE FOLLOWS]

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Adolor Corporation has caused this Agreement to be executed
in duplicate on its behalf by its duly authorized officer and the Grantee has
also executed this Agreement in duplicate.

 

  ADOLOR CORPORATION  

 

 

Michael R. Dougherty

President & CEO

Date:  

 

I hereby accept the Grant described in this Agreement, and I agree to be bound
by the terms of the Plan and this Agreement. I hereby further agree that all of
the decisions and determinations of the Committee shall be final and binding.

 

Grantee:  

 

  [NAME] Address:  

 

 

 

Date:  

 

 

- 5 -